

Exhibit 10.10


LEASE AGREEMENT


This Lease Agreement (“Lease”) is entered into on this 11th day of January, 2010
by and between Bailey Bark Materials, Inc. (“Landlord”) and The Wood Energy
Group, Inc. (“Tenant”).


Whereas, Landlord is the owner of land and improvements at 6015 St. Vincent
Avenue, Shreveport, La. 71106 and desires to lease a portion of the property
comprising approximately four acres designated as West 59th Street (“Leased
Premises”) as shown on Exhibit A attached hereto and made a part hereof;


Whereas, Tenant desires to lease the Leased Premises from Landlord at the rental
rate and terms set forth in this Lease;


Whereas, the Leased Premises are fully permitted by the State of Louisiana for
the storage, grinding and handling of railroad ties; and


Whereas, the parties hereto desire to set forth certain business terms between
them as additional consideration under this Lease;


NOW THEREFORE, in consideration of the mutual promises contained herein, and for
other good and valuable consideration, the parties hereto agree as follows:


 
1.
Landlord agrees to lease the Leased Premises to Tenant beginning as of January
11, 2010 for a two (2) year period ending on January 10, 2012;

 
 
2.
At the end of the initial term of the Lease Tenant shall have the right to renew
the Lease for three consecutive one year terms upon giving Landlord thirty (30)
days prior written notice of such renewal for each one year extension. Such
renewals under the same terms and conditions as are contained in this Lease;

 
 
3.
The rental rate shall be Three Thousand ($3,000.00) Dollars per month payable on
the fifteenth day of each month. Tenant shall pay at the signing of this Lease
$6000.00 representing the first and last months rent. In the event the rent is
not received by Landlord within five (5) days of the due date Landlord will be
entitled to charge a 3% late charge.

 
 
4.
Tenant shall use the Leased Premises to build and carry on a tie grinding
business. In addition, Tenant shall have the right to use the existing rail spur
located on the property of Landlord for the purpose of unloading railroad ties.

 
 
5.
Landlord acknowledges that said business is competitive with Landlord’s
business. However, Landlord and Tenant shall agree to split the business in the
following manner:

 
 
a.
Tenant and Landlord shall split the grinding 50/50, if and only if the Landlord
secures an RTDF contract with International Paper Company for the delivery of
not less than 30,000 tons annually. In no event, however, shall Tenant process
less than 45,000 tons of railroad ties each year under its own agreement with
International Paper; If Landlord is unsuccessful in contracting with
International Paper, Tenant agrees to allow Landlord the right to grind for
Tenant under Tenants contract with International Paper, but in no event shall
Tenant grind less than 45,000 tons annually under its contract with
International Paper.

 
 
 

--------------------------------------------------------------------------------

 


Exhibit 10.10


 
b.
Tenant shall provide Landlord with additional railroad ties for Landlord to
process and sell to International Paper under Landlord’s own agreement with
International Paper, for which Landlord will pay Tenant $7 per ton of railroad
ties delivered by Tenant to Landlord. Such payments to Tenant shall be made
within five (5) days of Landlord’s receipt of payment from International Paper.
Tenant shall use its best efforts to supply railroad ties to Landlord so that
Landlord can fulfill its agreement with International Paper, but subject to
Tenant first being able to fulfill its agreement with International Paper.

 
c.
In the event Tenant requires Landlord to grind railroad ties on behalf of Tenant
and under Tenant’s contract with International Paper, Tenant shall pay Landlord
$20 per ton within five (5) days of Tenant’s receipt of payment from
International Paper.

 
d.
Landlord shall not be entitled to any compensation with respect to Tenant’s own
grinding operation.

 
e.
Landlord agrees and acknowledges that all resale quality railroad ties hauled to
the Leased Premises by Tenant or its trucking contractors, irrespective of who
unloads the railroad ties, are the property of Tenant.



 
6.
Tenant shall provide Landlord with a copy of its Workers Compensation and
General Liability Policy.

 
 
7.
Tenant, its successors and assigns, hereby agree to save and hold harmless
Landlord, its employees and officers harmless from all cost, injury or damage
incurred resulting from the operation of Tenant’s grinding operation. Tenant
shall not be responsible for such cost, injury or damage to Landlord, its
employees or officers resulting from Landlord’s grinding operation.

 
 
8.
The costs referred to in Section 6 shall include any court costs, expenses of
litigation and reasonable attorney’s fees,

 
 
9.
Landlord agrees to indemnify and hold harmless Tenant, its subsidiaries and
assigns against any and all past, present or future environmental claims that
may arise on or around the Leased Premises.

 
 
10.
Notwithstanding anything contained in this Lease, Tenant shall have no liability
to Landlord, nor Landlord to Tenant with respect to each party’s contractual
relationship with International Paper. In the event Landlord’s contract is
terminated or modified, that shall not affect Tenant’s rights to continue its
grinding operation on the Leased Premises.

 
 
11.
All notices required under this Lease shall be in writing and be given by
certified or registered mail, return receipt requested, addressed as follows:

 
 
If to Tenant:
The Wood Energy Group, Inc.

2255 Glades Road, Suite 342W
Boca Raton, FL 33431

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.10


 

 
If to Landlord: 
Bailey Bark Materials Inc.

3366 FM 2259
Nacogdoches, Texas 75961


 
12.
This Lease shall be binding and inure to the benefit of the parties hereto and
their respective successors and assigns.

 
 
13.
Each party agrees that all of its obligations under this Lease and action taken
by it pursuant to this Lease shall be performed in all material respects in
accordance with all applicable laws.

 
 
14.
This Lease constitutes the entire Agreement of the parties concerning the
subject matter contained herein.

 
In witness whereof the undersigned execute this Lease the day first above
written:
 
Bailey Bark Materials Inc
The Wood Energy Group Inc
   
By:  
/s/ Jeff Bailey
 
By:
/s/ Greg Smith
 

 
 
 

--------------------------------------------------------------------------------

 
